
	

115 SRES 399 ATS: Congratulating the Philadelphia Eagles on their triumph in Super Bowl LII.
U.S. Senate
2018-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 399
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2018
			Mr. Toomey (for himself and Mr. Casey) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Philadelphia Eagles on their triumph in Super Bowl LII.
	
	
 Whereas, on February 4, 2018, the Philadelphia Eagles became champions of the National Football League by defeating the New England Patriots 41–33 in Super Bowl LII;
 Whereas, with this victory the Philadelphia Eagles won their first Super Bowl in franchise history and fourth National Football League Championship;
 Whereas the Eagles, a franchise born in the depths of the Great Depression, forged in the furnace of South Philadelphia, has come to represent the resiliency, ingenuity, and fortitude of the great people of the City of Brotherly Love;
 Whereas the fans of the Eagles, whose devotion and enthusiasm is renowned throughout sport, have waited for this moment for 58 years;
 Whereas this Eagles team, written off by the rest of the world after suffering numerous injuries to key players, took the field in Minneapolis as the underdog, as they had been in every previous playoff game, despite having the best record in the National Football League;
 Whereas quarterback Nicholas Edward Foles, stepping in for injured star quarterback Carson James Wentz, commanded the field with an uncanny precision, calmness, and leadership that earned him recognition as the Most Valuable Player of the Super Bowl;
 Whereas head coach Douglas Irving Pederson displayed an emotional intelligence, creativity, and aggressiveness exemplified in the Philly Special, a fourth down play call that involved undrafted rookie running back Corey Joel Clement taking the direct snap and pitching the football to undrafted tight end Trey Burton, who threw the football to the backup quarterback Foles for a touchdown in the last minute of the first half;
 Whereas the play of the dominating offensive line, anchored by veterans David Lane Johnson and Jason Kelce, provided peerless protection for the passers, enabled multiple clutch catches by the acrobatic receiving corps and tight ends, and paved the way for hard earned rushing yards by the trio of talented tailbacks;
 Whereas the vaunted Eagles defense, engineered by coordinator James John Schwartz, led by All-Pros Fletcher Cox and Malcolm Damari Jenkins, took charge in the waning moments of the fourth quarter when Brandon Lee Graham forced the opposing quarterback to fumble the football into the waiting hands of rookie Derek Anthony Barnett;
 Whereas the consistent play of the special teams, led by rookie Jake Daniel Elliot and 14-year veteran Donald Scott Bag O’Bones Jones, helped seal the fate of the game;
 Whereas the ownership of Jeffrey Robert Lurie and the management of Howard Roseman have truly built a franchise that should be recognized as the gold standard; and
 Whereas sports talk radio in southeastern Pennsylvania may never be the same: Now, therefore, be it   That the Senate—
 (1)congratulates the entire Philadelphia Eagles organization on their triumph in Super Bowl LII; (2)commends the Philadelphia Eagles fans for their devotion, enthusiasm, and persistence over the past 58 years; and
 (3)requests that the Secretary of the Senate prepare an enrolled version of this resolution for presentation to—
 (A)the owner of the Philadelphia Eagles, Jeffrey Robert Lurie; and (B)the head coach of the Philadelphia Eagles, Douglas Irving Pederson.
				
